Opinion for the Court filed by District Judge CHARLES R. RICHEY.
Concurring opinion filed by Circuit Judge MacKINNON.
Dissenting opinion filed by Circuit Judge WILKEY.
CHARLES R. RICHEY, District Judge:
Morton and Barbara Simons, attorneys practicing in the District of Columbia, ap*25peal from a district court order awarding summary judgment to the defendants, who are members of the District of Columbia Court of Appeals Committee on Unauthorized Practice of Law (“The Committee”). The Simonses allege that the members of the Committee maliciously harassed them during an illegal investigation into their law practice. Their appeal calls for the Court to determine the scope of immunity, if any, which must be afforded the members of the Committee under the circumstances of this case. We affirm the district court because we find that absolute immunity is an appropriate shield for the Committee activities which the Simonses have put in issue.
I. BACKGROUND
A. The Committee on Unauthorized Practice of Law
The District of Columbia Court of Appeals is empowered to establish rules “respecting the examination, qualification, and admission of persons to membership in its bar, and their censure, suspension, and expulsion.”1 This power is, of course, necessary to promote the best possible representation for individuals who must call upon a member of the bar for assistance. Pursuant to this power, the Court of Appeals has established three committees, all designed to promote the quality of legal representation. One of these, the Board on Professional Responsibility, is devoted to overseeing the conduct of those already admitted to the bar; the other two, the Committee on Admissions and the Committee on Unauthorized Practice of Law, are concerned with persons not yet qualified to engage in legal practice.2 Together these three committees form a comprehensive system for the regulation of the practice of law in the District of Columbia: one committee determines who may be admitted to the bar, another disciplines attorneys, and a third committee disciplines non-members who intrude upon the court’s jurisdiction by holding themselves out as authorized to practice law. The Simonses’ suit is against this third entity, the Committee on Unauthorized Practice of Law.
The Committee is composed of six individuals, all appointed by the District of Columbia Court of Appeals and all members of that court’s bar. The Court of Appeals has authorized the Committee to carry out the provisions of Rule 46 II of the District of Columbia Court of Appeals Rules. The most significant subsection of that rule provides:
No person shall regularly engage in the practice of law in the District of Columbia or in any manner hold himself out as authorized or qualified to practice law in the District of Columbia unless he is an enrolled active member of the Bar.
D.C.Ct.App.R. 46 II (b)(I). The rule provides specific details regarding the import of the phrase “practice of law,” see id. R. 46 II (b)(2) & (3), and it also excludes from its scope attorneys who are “participating . before any court of .the United States” or “before any department, commission or agency of the United States.” Id. R. 46 II (b)(6) & (7).
The Committee is empowered to investigate and prosecute violations of Rule 46 II. In this respect, the Committee functions as both prosecutor and grand jury: it not only determines who shall be prosecuted, but also takes charge of the prosecution. E. g., In re Amalgamated Development Co., 375 A.2d 494 (D.C.App.), cert. denied, 434 U.S. 924, 98 S.Ct. 403, 54 L.Ed.2d 282 (1977). Rule 46 II (b)(8) provides that violations “shall be punishable as contempt and/or subject to injunctive relief.” This limitation of remedies, of course, greatly distinguishes the Committee from a criminal prosecutor. In contrast to this familiar figure in the criminal justice system, the Committee is only concerned with a limited class *26of persons and it also lacks the authority to seek a conviction on any charge other than contempt.
B. The Complaint
Morton and Barbara Simons, plaintiffs and appellants, are attorneys licensed to practice law in New York who maintain an office in the District of Columbia. Although their practice in the District is exclusively before federal courts and agencies, this limitation is explained in neither their telephone listing nor their stationary. Commencing in April 1974, the Committee challenged the Simonses’ right to maintain a law office in the District. Evidently, the Committee believed that, by virtue of their phone listing and stationery, the Simonses improperly held themselves out as authorized to practice law in the District of Columbia. An inquiry into the Simonses’ practice ensued and, in due course, Mr. Simons was subpoenaed to appear before the Committee. Eventually, in May 1977, the Committee completed its inquiry without taking further action; by letter dated May 9,1979, the Committee’s chairman notified the Simonses:
“From your testimony the Committee has concluded that your practice is exclusively before the federal agencies and in related matters before the federal courts. The Committee has further concluded that while your letterhead and telephone listing constitute a technical violation of Rule 46 II, in view of all the surrounding circumstances, there has been no prejudice to the public and therefore no occasion for the Committee to take further action.
“Accordingly, the Committee has completed its investigation and has closed its file.”
While the Committee was researching the matter and deliberating the need for seeking legal relief, the Simonses brought this suit. They alleged that the Committee had harassed them in violation of the first, fifth and fourteenth amendments as well as article VI, cl. 2 of the United States Constitution.3 Although the Simonses’ initial complaint sought declaratory, injunctive and monetary relief, the Committee’s decision not to go forward with its suit rendered moot the declaratory and injunctive portions of the Simonses’ claim. By order of March 3, 1978, the motions panel of this Court granted summary affirmance to the dismissal of the claims for injunctive and declaratory relief.4 The remainder of the Simonses’ complaint seeks to recover $150,-000 in compensatory damages and an identical sum in punitive damages.
By order of October 19, 1975, the district court dismissed the Simonses’ case for lack of subject matter jurisdiction. The Simonses appealed the dismissal, and, a year later, this Court reversed the judgment of the district court and remanded with instructions “to defer further action for a reasonable period of time to afford appellants an opportunity to obtain a definitive ruling as to whether their activities violate the rules of the District of Columbia Court of Appeals governing the practice of law, and to allow the unauthorized practice of law proceedings to be concluded.” Simons v. Bellinger, 177 U.S.App.D.C. 270, 543 F.2d 417 (D.C.Cir.1976) (unpublished opinion). On remand, the district court entered a protective order barring all discovery until the Committee issued a definitive ruling regarding the Simonses’ allegedly unauthorized practice of law. After the Committee completed its inquiry, the defendants moved for summary judgment and the district court entered an order granting their motion. C.A. No. 75-1164, Order (D.D.C. *27Sept. 6, 1977). The Simonses have appealed this order.
C. The District Court’s Order
The district court’s order deals tersely with the issue presented by this appeal. Ruling on the Simonses’ right to monetary relief, the trial judge concluded that the “actions of Defendants in investigating Plaintiffs’ practice of law were reasonable and within their lawful authority.” C.A. No. 75-1164, Order, slip op. at 3 (D.D.C. Sept. 6, 1977). Apparently, the district court found that the defendants were entitled to a qualified immunity — i. e., immunity only for acts done reasonably and in good faith. Yet, it is clear that the good faith of the defendants was the single most disputed material fact in the case. Thus, absent a finding that the defendant Committee members are entitled to a more protective immunity, the district court’s order would have to be reversed. Before this Court, the defendants have renewed their argument that, under all the circumstances of this case, they are entitled to absolute immunity. Because we are persuaded that the defendants are essentially correct, we affirm the judgment of the district court.
II. UNDER THE CIRCUMSTANCES OF THIS CASE, THE COMMITTEE MEMBERS ARE ENTITLED TO ABSOLUTE IMMUNITY
A. The Immunity Doctrine
The sound operation of the judicial process requires that those most closely associated with the system be afforded some immunity from monetary damages in civil actions. Although immunity must, of course, vary with both the status and activities of each particular official, judges, prosecutors, and jurors have all been recognized as deserving some form of immunity. In Pierson v. Ray, 386 U.S. 547, 553, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967), the Court explained, “Few doctrines were more solidly established at common law than the immunity of judges from liability for damages for acts committed within their judicial jurisdiction.” See also Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 20 L.Ed. 646 (1871). Prosecutors have been regarded as “quasi-judicial” officers entitled to the same absolute immunity as judges when their “activities [are] intimately associated with the judicial phase of the criminal process." Imbler v. Pachtman, 424 U.S. 409, 430, 96 S.Ct. 984, 995, 47 L.Ed.2d 128 (1976). This Court has recognized that public policy dictates that absolute immunity is not appropriate for prosecutors when they are “engaged in essentially investigative as opposed to advocatory activities.” Briggs v. Goodwin, 186 U.S.App.D.C. 179, 190, 569 F.2d 10, 21 (D.C.Cir.1977), cert. denied, 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978). Thus, bona fide investigative officers, even those acting under the title of “prosecutor,” are only entitled to qualified immunity for acts performed within the scope of their authority; under this type of immunity, officials are protected from liability if their acts are reasonable and performed in good faith.
The distinctions drawn in Briggs accurately portray the flexibility of the immunity doctrine, a flexibility which calls upon the court to weigh such factors as the status of the defendant, the nature of the alleged acts and, above all, the utility of a grant of immunity. In Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), the Supreme Court recently analyzed the considerations which a court must weigh in determining the utility of a grant of immunity. Butz involved claims of immunity by several Department of Agriculture employees who had played a part in an unsuccessful attempt to revoke the registration of a commodity futures commission merchant named Arthur N. Economou. The individuals sued by Mr. Economou were all members of the executive branch; they included the Secretary of Agriculture, the chief hearing examiner who had presided over the proceeding, the Department of Agriculture attorney who had prosecuted the enforcement proceeding, and several auditors who had conducted the investigation. 438 U.S. at 482, 98 S.Ct. 2894. In evaluating their claims of immunity, the Court explained, “[Officials who seek absolute *28exemption from personal liability for unconstitutional conduct must bear the burden of showing that public policy requires an exemption of that scope.” Id. at 506, 98 S.Ct. at 2911. The Court’s public policy evaluation involves three factors. First, “the functional comparability” of an official’s judgments to those of a judge is a sine qua non of falling within the umbrella of “quasi-judicial immunity.” Id. at 512, 98 S.Ct. 2894. Second, the nature of the controversy in which the official is forced to become a participant must be sufficiently intense so that there is a realistic prospect of continuing harassment or intimidation by disappointed litigants. Id. And, third, the system in which the official operates must contain safeguards adequate “to reduce the need for private damage actions as a means of controlling unconstitutional conduct.” Id. Applying these factors, the Court held that adjudication within a federal administrative agency is sufficiently similar to the judicial process so that government participants in such adjudication should be afforded immunity.
We find that under the circumstances of this case, the application of these factors to the work of the defendant Committee members also warrants a grant of immunity. Moreover, we find that, here, the only appropriate immunity is one which is absolute.
B. Immunity for Bar-Related Prosecutions
The Simonses argue that, by title alone, the Committee members are neither judges, prosecutors, jurors nor witnesses and, accordingly, they may not benefit from any of the immunities commonly afforded those participants in the legal process. The lesson of Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), however, is plainly to the contrary. It does not matter that we are unable to cast the defendants in any of these familiar roles; if the Committee’s unique role is sufficiently similar to that of its more well-known counterparts, then we must recognize that some form of immunity is appropriate. In this fashion, the Supreme Court has extended immunity, in varying degrees, to members of the executive branch who participate in the administrative adjudicatory process. Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), on remand, 466 F.Supp. 1351 (S.D.N.Y.1979). In this case, we find that the Committee members primarily resemble prosecutors but, because they also possess some of the characteristics of an inherent judicial power, we must recognize more than their prosecutorial function in evaluating their need for immunity.
The defendant Committee members resemble prosecutors for the simple reason that they are charged with the responsibility of initiating disciplinary actions. Like prosecutors, they not only start litigation, but also prepare cases, conduct trials, and negotiate settlements. Indeed, the parallel between prosecutors and bar association committees which, like the defendants, police the legal profession, is well established. In Dacey v. New York County Lawyers Association, 423 F.2d 188 (2d Cir. 1969), aff’g 290 F.Supp. 835 (S.D.N.Y.1968), cert. denied, 398 U.S. 929, 90 S.Ct. 1819, 26 L.Ed.2d 92 (1970),5 the Second Circuit reviewed a claim of immunity by a bar association which had instituted legal proceedings charging a non-lawyer, who wrote on legal *29subjects, with the unauthorized practice of law; the court concluded, “We are of the view that when the Association instituted its proceedings against Dacey, its role was analogous to that of a public prosecutor.” 423 F.2d at 192. The recognition of this similarity has been a critical factor in the courts’ virtually unanimous recognition of the immunity afforded individuals duly authorized to enforce rules regarding bar membership. Indeed, plaintiffs have not presented this Court — and we are unable to find — a single case in which committee members similar to the defendants were held liable for their conduct.
A review of the relevant precedent is instructive. In Clark v. State of Washington, 366 F.2d 678, 681 (9th Cir. 1966), the court held that when the Washington State Bar Association instituted a disciplinary proceeding, it acted as an “integral part of the judicial process.” In this role, the court concluded, it was entitled to the same immunity afforded the state’s prosecuting attorneys. 366 F.2d at 681. The Seventh Circuit followed Clark in Kissell v. Breskow, 579 F.2d 425 (7th Cir. 1978), a suit against the executive secretary of the Disciplinary Commission of Indiana. The executive secretary of the Commission is appointed by the Indiana Supreme Court and is empowered to investigate and prosecute misconduct by Indiana attorneys. In Kissell, the plaintiffs charged that the disciplinary suit instituted by the executive secretary had violated their constitutional rights. The court, however, found that the defendant was “in a position analogous to that of a prosecuting attorney” and thus protected by “quasi-judicial absolute immunity.” 579 F.2d at 428. The holdings in Kissell and Clark accurately reflect a persuasive and well-reasoned line of authority. See Mayes v. Horn, 542 F.2d 822, 824 (10th Cir.1976); Ginger v. Circuit Court for County of Wayne, 372 F.2d 621, 625 (6th Cir.), cert. denied, 387 U.S. 935, 87 S.Ct. 2061, 18 L.Ed.2d 998 (1967); Campbell v. Washington State Bar Association, 263 F.Supp. 991 (W.D.Wash.1967) (three-judge court); Niklaus v. Simmons, 196 F.Supp. 691, 714 (D.Neb.1961). Individuals who serve in capacities similar to those of Committee members are certainly protected by some form of immunity, either qualified or absolute.
Although other courts have drawn the analogy between a Committee member and a prosecutor — and relied upon that rough similarity to grant absolute immunity — we do not accept the proposition that the defendants are, for immunity purposes, precisely identical to prosecutors. The clear lesson of Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), is that immunity may not be determined by a simple resort to status or title. Rather, Butz demands that both the allegations against the defendant and the precise nature of the defendant’s work be examined in light of the three factors previously discussed. We turn now to that evaluation.
C. The Scope of the Committee’s Immunity
Having determined that the Committee merits the protection of immunity, the key question becomes whether that immunity should be qualified or absolute. The rough analogy between the Committee’s function and that of a prosecutor suggests that the investigative/advocatory dichotomy adopted by this Circuit in Briggs v. Goodwin, supra, should apply to the activities of Committee members. We accept the proposition that Briggs offers significant guidance on the immunity issue, but we note that when immunity is at issue, bright line distinctions are virtually impossible. Butz indicates that each case must be examined on its own facts. In lieu of a mechanical application of either Briggs or the prosecutorial analogy, we conduct such an examination, applying the three factors employed in Butz.
Under Butz, the first criterion which we must consider is whether the Committee’s judgments upon which the Simonses have brought suit possess a “functional comparability ... to those of a judge.” We find that they possess this vital characteristic in two respects. First, and most significantly, the Committee members were clearly engaged in preparing and, perhaps, ini*30tiating, a particular lawsuit — a critical phase of any prosecution. Second, in assessing whether to initiate a prosecution, the Committee was performing, by delegation, the inherent judicial function of determining who is authorized to practice law.
In Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976), the Court held that “in initiating a prosecution,” a state prosecutor’s decision was sufficiently comparable to a judicial judgment to merit absolute immunity. Like a judge, the prosecutor was involved in the sensitive process of starting and stopping litigation. Although this Court has ruled that a prosecutor cast in the role of an investigator is entitled to qualified immunity, the Court in Imbler noted:
We recognize that the duties of the prosecutor in his role as advocate for the State involve actions preliminary to the initiation of a prosecution and actions apart from the courtroom.
Id. at 431 n.33, 96 S.Ct. at 995 n.33 (emphasis added). Thus, even when a prosecutor acts outside the courtroom, in territory more commonly patrolled by investigative officers, he may, on occasion, still benefit from a grant of absolute immunity. By analogy to prosecutors, the Committee members’ out-of-court contact with the Simonses may also be fully protected and under the facts of this case, such protection is appropriate.
The Committee’s entire dealings with the Simonses were certainly directed toward a determination of whether the initiation of formal proceedings would be appropriate. Here, the Committee members had passed beyond a mere search for the signs of illegal conduct and even beyond an investigation for the perpetrators of that conduct. Prom their first contact with the Simonses, the members had already established a prima facie case: the Simonses had an office in the District and they were not members of the local Bar.6 The subpoena served upon Mr. Simons, and other methods which the Committee employed to gather information, were all part of the members’ attempt to determine whether or not the Simonses’ apparent violation warranted a formal prosecution. The decision of whether or not to prosecute is well-recognized as a determination which is comparable to judicial decisionmaking and which also requires the full protection of absolute immunity. In this instance, the Committee members deserve no less. Having genuinely focused upon particular defendants and a particular wrong, the Committee is entitled to absolute immunity when it makes inquiries necessarily antecedent to its determination regarding prosecution. In this sense, the Committee members were, in reality, advocates preparing for a particular lawsuit.7 Indeed, absent immunity, the Committee could only be protected by actually initiating a formal proceeding against every apparent violator.
The Committee members’ work is functionally comparable to the work of judges in a second respect. They serve as an arm of the court and perform a function which traditionally belongs to the judiciary. In this sense, the Committee’s efforts to ascertain those practicing law without proper authority are judicial efforts. The court’s power to determine who may appear before it was aptly summarized by Chief Justice *31Taney in Ex Parte Secombe, 60 U.S. (19 How.) 9, 13, 15 L.Ed. 565 (1856):
And it has been well settled, by the rules and practice of common-law courts, that it rests exclusively with the court to determine who is qualified to become one of its officers, as an attorney and counsellor, and for what cause he ought to be removed. The power, however, is not an arbitrary and despotic one, to be exercised at the pleasure of the court, or from passion, prejudice, or personal hostility; but it is the duty of the court to exercise and regulate it by a sound and just judicial discretion, whereby the rights and independence of the bar may be as scrupulously guarded and maintained by the court, as the rights and dignity of the court itself.
The Court of Appeals for the District of Columbia has put the matter more bluntly: “No one denies that a court has an inherent right to make rules governing the practice of law before it. And courts, including those in this jurisdiction, have promulgated rules concerning who may practice law before them.”8 In Laughlin v. Clephane, 77 F.Supp. 103, 105-06 (D.D.C.1947), a suit against the Committee on Admission and Grievances, the predecessor of the defendant Committee, the district court analyzed the special relationship between judges and the attorneys whom they appoint to assist them in policing the Bar:9
The District Court exercised not only an inherent power but a statutory right to promulgate rules with respect to admissions of attorneys to practice at its bar. In doing this it had a right to call to its assistance the Committee designated as a Committee on Admissions and Grievances. It would be idle to exercise a power to admit to the bar unless it at the same time exercised power of supervision, and, in proper cases, order disbarments.
Thus, the Committee acts as a surrogate for those who sit on the bench. Indeed, were it not for the Committee, judges themselves might be forced to engage in the sort of inquiries which the plaintiffs have put in issue. In sum, the Committee members, as a bona fide arm of the Court of Appeals of the District of Columbia, must almost by definition make decisions comparable to those of a judge.10 The near-judicial nature of their work and the comparability, in this case, of that work to the protected efforts of a prosecutor point strongly to the appropriateness of a grant of absolute immunity.
A second factor established in Butz v. Eeonomou, supra, also supports a grant of absolute immunity in this case. In Butz, the Court explained that absolute immunity would only be appropriate in situations where the officials who participate in the process of adjudication are likely to become defendants in later suits brought by litigants embittered by the outcome in the original forum. 438 U.S. at 512, 98 S.Ct. 2894, 2913-14. The Court explained, “[Cjontroversies sufficiently intense to erupt in litigation are not easily capped by a judicial decree. The loser in one forum will frequently seek another, charging the participants in the first with unconstitu*32tional animus.” Id. Absolute immunity, of course, protects officials from this inevitable harassment.
Like judges and prosecutors, the defendant Committee members are probable targets for harassing lawsuits. Indeed, because the Committee only prosecutes those who purport to be attorneys, its members might well be more likely targets for such litigation than either judges or prosecutors. Both legitimate and unauthorized practitioners alike may be expected to use their familiarity with the legal process to explore the possibility of vindication — either real or imagined — in other forums. Moreover, once the Committee has focused its inquiry upon a particular suspect, as in this case, its members become even more probable targets for harassment. Accordingly, absolute immunity is an appropriate shield. Perhaps, without this immunity, membership on the Committee would be transformed from a distinguished achievement in public service into an invitation to become a defendant in costly, time-consuming litigation.
The final factor considered by the Court in Butz was the existence of “safeguards built into the judicial process” which are sufficient to eliminate the need for private damage actions as a means of curbing unconstitutional conduct. 438 U.S. at 512, 98 S.Ct. at 2914. All of the safeguards noted by the Court in Butz are available to check improper conduct by the Committee. All proceedings instituted ^ by the Committee are conducted before an impartial judge of the Court of Appeals of the District of Columbia, they are adversary in nature, and they are subject to appellate review by the entire Court of Appeals. In addition, the Committee’s prosecutorial powers are severely curtailed by limitations which the Court of Appeals has placed upon the remedies which the Committee may seek: violations of D.C.Ct.App. R. 46 II (b)(1) are only punishable by contempt and/or subject to injunctive relief. Moreover, under D.C.Ct. App. R. 21(a), the defendant Committee members are “officers” subject to writs of mandamus; these writs effectively restrain improper action without adding the extra deterrent of monetary damages. Finally, because the Committee members are appointed by the Court of Appeals for brief three-year terms, safeguards are “built into the judicial process ’’ at the time of appointment. In sum, the Committee and its members are subject to numerous checks capable of deterring, or correcting, unconstitutional conduct.11 The presence of these checks reduces the need for private causes of action and thereby renders absolute immunity appropriate.
Upon a consideration of all three factors mandated by Butz, we find defendant Committee members are entitled to the protection of absolute immunity.
The Simonses argue strenuously that the Committee members are, at most, entitled to the immunity afforded prosecutors and further that the members were engaged in purely investigatory activity which under Briggs v. Goodwin, supra, is subject to a qualified immunity. Under a qualified immunity, the “good faith” of the defendant Committee members would clearly be a material fact in dispute and we would have to reverse the judgment of the trial court. For two reasons, we decline to accept appellants’ contentions.
First, as we have pointed out, the immunity doctrine is flexible, calling for a broad *33consideration of several factors. In weighing these factors, we have found that the defendants may be analogous to prosecutors, but they are not, in all respects, identical to their more familiar counterparts. The defendants may, on occasion, perform a function which is more “judge-like” than the work of prosecutors; in addition, their authority is more limited and their work subject to closer judicial supervision. Finally, the Committee members may even be more likely targets for harassing lawsuits than prosecutors. Thus, appellants’ simplistic assertion that the Committee members are identical to prosecutors is unacceptable. In contrast, we find that there are differences between the Committee members and prosecutors and these differences must be weighed in determining the appropriate immunity. Further, we find these differences provide persuasive support for a grant of absolute immunity.
Appellants are also incorrect in claiming that under the investigatory/advocatory dichotomy established in Briggs v. Goodwin, 186 U.S.App.D.C. 179, 569 F.2d 10 (D.C.Cir.1977), cert. denied, 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978), the Committee’s inquiries were merely investigatory. In Briggs, this Court reviewed the conduct of a federal official who had been specially appointed to investigate and prosecute certain federal crimes committed by “various persons” in the Northern District of Florida, 186 U.S.App.D.C. at 182, 569 F.2d at 13. The prosecutor subpoenaed twenty members of the Vietnam Veterans Against the War (VVAW) and ordered them to appear before a grand jury. The subpoenaed individuals were concerned with the presence of turncoats at meetings with their attorneys, and they promptly moved in the district court to compel disclosure of any federal agents or informants within their midst. At a hearing on the motion, the prosecutor took the witness stand and allegedly falsely declared that none of the witnesses before the grand jury were agents or informants of the United States of America. Although the twenty subpoenaed individuals never testified before the grand jury, at the conclusion of the four-day proceeding, six of them were indicted on a variety of counts centering around an alleged conspiracy to unlawfully disrupt the 1972 Republican National Convention. Id. 186 U.S.App.D.C. at 182-183, 569 F.2d at 13-14. Later, ten VVAW activists, including the six indicted by the grand jury, brought suit against the prosecutor, claiming injury arising out of his alleged perjury at the hearing on the motion.
In reviewing the prosecutor’s assertion of absolute immunity, this Court held, first, that “[W]hen a prosecutor is engaged in essentially investigative as opposed to advocatory activities, the consideration of public policy which necessitated a grant of absolute immunity in Imbler no longer control.” Id. 186 U.S.App.D.C. at 190, 569 F.2d at 21. It held further that at the time of the prosecutor’s testimony, his conduct was merely investigative:
[Ajppellant’s primary task in Florida was to determine whether any violations of federal law properly attributable to the VVAW or its members had occurred. If any such federal crimes had been committed, Goodwin was to ascertain the precise nature of those crimes, and the identity of VVAW members to whom criminal liability might attach. The grand jury was to function in the first instance as an investigative tool, rather than in its more familiar guise as a deliberative body deciding whether to return indictments for specific crimes on the basis of evidence gathered and presented by a public prosecutor. The grand jury proceeding in this case was designed as a broad scale investigation into possible illegal activity by the VVAW or its members.
Id. 186 U.S.App.D.C. at 193, 569 F.2d at 24. Thus, Briggs directs us to look beyond both the guise and setting of the prosecutor’s activity12 and to examine, instead, the ma*34turity of his investigation.13 At some point, the prosecutor’s inquiry becomes sufficiently focused so that he is preparing a case against a particular defendant rather than seeking a defendant against whom he may prepare a case.14 At this point, his efforts become advocatory: they are intimately associated with the sensitive decision of whether or not to initiate a particular prosecution, a decision which is left to advocates, not investigators.
The activity of the Committee in this case differs from that of the prosecutor in Briggs because it had focused upon both a set of defendants and a specific wrong. When the inquiry commenced, the Committee had already ascertained that the Simonses were holding themselves out as attorneys despite their lack of membership in the local bar. A prima facie case had been established and the Committee was trying to determine whether the apparent violation was genuine and, if so, whether it warranted a formal proceeding. The Committee members were neither searching randomly for violations nor ascertaining whether the Simonses had ever committed a violation. The Committee already possessed the type of information which a police investigation might gather and its attention had turned to the delicate issue of initiating a prosecution.
Briggs is clear in its declaration that prosecutorial activity is absolutely immune when it becomes focused upon a “particular criminal proceeding.”15 In discussing Im*35bier’s acknowledgment that some prosecutorial work outside the courtroom may be absolutely immune, see 424 U.S. at 431 n.33, 96 S.Ct. 984, this Court explained:
Although ... a prosecutor’s advocacy function does extend beyond the confines of the trial courtroom, the examples of such preliminary advocate activities provided by the Supreme Court are instructive for their common focus on a particular criminal proceeding. By the plain import of the Court’s remarks, absolute immunity under Imbler extends only so far as necessary to protect a prosecutor’s decision with respect to the initiation and conduct of particular cases. Imbler does not, in our reading, immunize prosecutors for any and all measures they may undertake in. the course of wide-ranging law enforcement investigations or general fact-finding expeditions.
186 U.S.App.D.C. at 188-189, 569 F.2d at 19-20 (emphasis added). Here, absolute immunity is appropriate for the Committee’s out-of-courtroom activity because that activity was related to the Committee’s decision to initiate a particular case. Significantly, on remand, the trial court in Butz v. Economou, 466 F.Supp. 1351, 1359 (S.D.N.Y.1979) applied a standard similar to the one provided by Briggs. The trial court granted absolute immunity to all Department of Agriculture officials who both reviewed the original auditor’s report indicating the existence of a violation, and participated in the decision to commence the disciplinary proceeding. The Committee members in this case likewise participated in the decision regarding the prosecution, and they also made inquiries of the targets of the potential prosecution. We find that their activities were sufficiently focused upon a particular proceeding so that they were not serving as mere investigators. Rather, they were preparing a case for trial and in this role, absolute immunity is more than appropriate.16
III. THE COMMITTEE MEMBERS WERE ACTING WITHIN THEIR JURISDICTION
Having determined that the Committee members are entitled to absolute immunity, we must affirm unless plaintiffs have alleged facts which indicate that the Committee was acting outside the scope of its jurisdiction. The Simonses assert that the exclusively federal nature of their legal practice places them beyond the authority of any local bar committee.17 Thus, they con-*36elude, the Committee was acting beyond its jurisdiction throughout its inquiry into the propriety of their conduct.
Appellants, however, fail to comprehend the special meaning which the word “jurisdiction” assumes when immunity is at issue. The Supreme Court has declared that, with respect to immunity, “jurisdiction” ought to be defined broadly to include acts “having more .or less connection with the general matters committed by law” to the official’s supervision. Spalding v. Vilas, 161 U.S. 483, 498, 16 S.Ct. 631, 637, 40 L.Ed. 780 (1896). In other words, an act is within the official’s jurisdiction if it is not “manifestly or palpably beyond his authority.” Id. In Briggs v. Goodwin, this Court also held that a broad interpretation of jurisdiction is necessary to guarantee a genuine benefit from the grant of immunity. It noted, “[A]ny allegation that an official, acting under col- or of law, has deprived someone of his rights necessarily implies that, in the particular case, the official exceeded his authority.” 186 U.S.App.D.C. at 184, 569 F.2d at 15. The Court explained further that to accept such an allegation as by itself stating a claim, “would completely abrogate the doctrine of immunity.” Id.
In this case, the Committee members performed activities which were not manifestly beyond their authority. Their inquiry regarding the Simonses’ practice was plainly within the general matters which the District of Columbia Court of Appeals has committed to the Committee’s discretion. Accordingly, we hold that the Committee at all times acted within its jurisdiction.
IV. CONCLUSION
Based upon our finding of absolute immunity, we affirm the judgment of the district court. The Committee members are certainly officials who warrant some type of immunity and, in view of the circumstances of this case, absolute immunity is appropriate. The defendants here were gathering information after an apparent violation had come to their attention and the information they sought was critical to their decision regarding the prosecution of a particular case. In addition, the Committee members at all times acted within the scope of their authority. Accordingly, plaintiffs’ suit for injuries arising out of the Committee’s work is barred, and the judgment of the district court is hereby affirmed.

Affirmed.


. District of Columbia Court Reform and Criminal Procedure Act of 1970, § 111, 84 Stat. 609 (codified at D.C. Code § 11-2501(a) (1973)).


. Compare D.C.Ct.App. Bar R. XI, § 4 (Board on Professional Responsibility) with D.C.Ct. App.R. 46 I (a) (Committee on Admissions) and D.C.Ct.App.R. 46 II (a) (Committee on Unauthorized Practice of Law).


. Defendants have, to date, not put in issue the adequacy of any of the plaintiffs’ claims under these constitutional provisions. Hence, the plaintiffs’ right to sue under these constitutional provisions is not before the Court, and we make no ruling on the matter.


. Due to the dismissal of plaintiffs’ claims for injunctive and declaratory relief, the Court is . only presented with the issue of defendants’ immunity from damage claims. See Pierson v. Ray, 386 U.S. 547, 554, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967); Fowler v. Alexander, 478 F.2d 694, 696 (4th Cir. 1973) (judicial immunity does not extend to prayers for injunctive relief).


. Although in Dacey the Second Circuit found that the Association lacked immunity, it nonetheless dismissed the complaint after finding that the Association had “probable cause” in bringing suit. 423 F.2d at 195. We prefer not to follow the Second Circuit for three reasons. First, the court’s decision to grant protection for prosecutions based on “probable cause” is, in reality, tantamount to a grant of qualified immunity. Second, the court’s holding that although the Association acted as a prosecutor, it lacked immunity when initiating a lawsuit is plainly inconsistent with the rationale of Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 995, 47 L.Ed.2d 128 (1976) (“We hold that in initiating a prosecution . . the prosecutor is immune from a civil suit for damages ..”). Finally, the Second Circuit relied upon “an important factor” not presented by this case: in Dacey, the Association was trying to suppress a book, not discipline someone giving “specific advice to specific individuals concerning their particular legal problems.” 423 F.2d at 193 & n.9.


. Judge Wilkey’s dissent, at page 50 of 207 U.S.App.D.C., at page 800 of 643 F.2d, suggests that our conclusion that a prima facie case exists indirectly supports his finding that defendants are protected by qualified immunity. Contrary to his suggestion, however, our use of this term is unrelated to the issue of probable cause. Rather, the presence of a prima facie case indicates that the Committee’s inquiry into the Simonses’ practice had passed beyond the stage where mere police work was needed: once the matter had been presented to the Committee, it was called upon to exercise its prosecutorial discretion concerning the initiation of formal proceedings. The Committee was required not merely to evaluate the costs and benefits of a full-fledged prosecution, but also to interpret the rules of the District of Columbia Court of Appeals — two matters reserved for prosecutors in their role as advocates. In this instance, the exercise of such discretion necessitated further inquiry and we hold that this particular inquiry is shielded by absolute immunity.


. See note 6 supra.


. J. H. Marshall & Assocs. v. Burleson, 313 A.2d 587, 591 (D.C.App.1973).


. The district court also explained:
As attorneys are officers of the court, the power to admit applicants to practice law is judicial and not legislative and is vested in the courts only. It is the duty of the court to exercise and regulate the admission of applicants to the bar by sound and just judicial discretion.
Laughlin v. Clephane, 77 F.Supp. 103, 105 (D.D.C.1947).


. This opinion need not, and does not, reach the issue of whether defendants’ intimate relationship with the District of Columbia Court of Appeals may serve as a basis for granting Committee members a broader immunity than that afforded prosecutors. In other words, the Court makes no determination whether a prosecutor who engaged in conduct identical to defendants’ would be shielded by absolute immunity. It holds only that under Butz v. Economou, 438 U.S. 478, 512, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), the Committee’s relationship with the Court of Appeals is a legitimate factor to consider when determining the comparability of an official’s judgments to those of a judge. To the extent that Judge Wilkey’s dissent disagrees with this conclusion, see dissent at 62 of 207 U.S.App.D.C., at 812 of 643 F.2d, we are unable to accept his assertion.


. The dissent disputes the adequacy of these checks upon the Committee’s behavior. Dissent at 61 & n.55 of 207 U.S.App.D.C., at 811 n.55 of 643 F.2d. Yet, Butz v. Economou, 438 U.S. 478, 512, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), found absolute immunity where fewer constraints limited the behavior of the agency defendants. Moreover, we are unable to discern how the prosecutor in Briggs was subject to “safeguards built into the judicial process,” 438 U.S. at 512, 98 S.Ct. at 2914, merely by taking the witness stand. In the adversarial system, the judge has little control over the veracity of a witness’s testimony. Indeed, because a judge or jury must often resolve conflicting testimony, a fortiori some witnesses must be providing inaccurate testimony. Thus, it would appear that witnesses are generally afforded absolute immunity, not out of confidence in the legal system’s ability to check their potential misconduct, but out of concern for their inability to protect themselves from inevitable harassment by disappointed litigants.


. In Briggs, the prosecutor was not only in the courtroom, but also on the witness stand at the time of the alleged wrong. Yet, this Court held that the presence of these familiar indicia of advocatory activity was not controlling. By the same turn, the outcome of this case may *34not be determined by a simple reference to the out-of-court locale of the Committee’s inquiry. In fact, Imbler v. Pachtman, 424 U.S. 409, 431 n.33, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976) expressly contemplated that some out-of-court prosecutorial activity could be shielded by absolute immunity.


. Because the “prosecutors” in this case also act as a grand jury, the maturity of their investigation is an especially critical factor. In the normal prosecutorial setting, the official would present his case to a grand jury and then, perhaps, receive an indictment to initiate the proceeding. Yet, here, the Committee must present the case to itself in order to determine whether to initiate suit. Without the guidance provided by the familiar advocatory setting of a grand jury, we must pay close attention to the maturity of the investigation in order to determine whether it had reached an equivalent of the protected grand jury phase.


. We do not accept Judge Wilkey’s contention that Robichaud v. Ronan, 351 F.2d 533 (9th Cir. 1965) is inconsistent with our reading of Briggs. See dissent at n.47. Judge Wilkey views Robichaud as a situation in which the prosecution was still involved in investigative work, even though it had focused upon both a particular wrong and a particular defendant. Yet, the thrust of Miss Robichaud’s complaint was that the prosecutor in fact had no idea who had committed the murder and that, nonetheless, he had singled her out for harassment. Because the prosecutor allegedly knew that he lacked a foundation for his assertion that Miss Robichaud was the perpetrator, his inquiry into her affairs plainly involved investigative police work. Accordingly, the Ninth Circuit found that the prosecutor was only entitled to qualified immunity. Thus, Robichaud, like Briggs, instructs lower courts to look beyond the formalities of the legal process and to examine instead the maturity of the prosecutor’s inquiry.


.Judge Wilkey’s dissent, at pages 57-59 of 207 U.S.App.D.C., at pages 807-809 of 643 F.2d, urges a different interpretation of Briggs as controlling in this matter. Evidently, the dissent interprets Briggs as consistent with instructing trial courts to weigh at least three factors when immunity is at issue: the setting of the prosecutor’s conduct, whether he acts before or after the initiation of in-court proceedings, and finally, the particularity of his inquiry. Thus, Judge Wilkey concludes that “[i]f a prosecuting attorney’s making a sworn statement to a presiding judge during a grand jury proceeding is investigative, rather than advocatory behavior, then the conduct here is a fortiori investigative.” We disagree. While time and setting may be helpful indicia in determining the maturity of a prosecutor’s inquiry, we read Briggs as holding that the focus on a particular criminal proceeding is the primary factor which trial courts must rely on in evaluating claims of immunity.
Judge Wilkey’s dissent also concludes that the Committee’s inquiry was “apparently not with an immediate view of deciding to commence or not commence criminal contempt proceedings.” Dissent at 61 of 207 U.S.App.D.C., at 811 of 643 F.2d. We find no support in the record for this assertion. To the contrary, the Simonses’ complaint states, “Defendant Bellinger, with the support of the other defendants, . . . has explicitly threatened to initiate criminal contempt proceedings against plaintiffs . . ..” Complaint '! 7, C.A. No. 75-1164 (D.D.C. filed July 18, 1975). In addition, their original motion for a temporary restraining order alleged that they were *35about to suffer irreparable injury by “defendants’ initiation and pursuit of criminal contempt proceedings.” Memorandum in Support of Motion for a Temporary Restraining Order at 4 (filed July 18, 1975). Finally, on two occasions, defendants stipulated not to initiate formal proceedings until District Judge Robinson had been afforded an opportunity to review the Simonses’ motions. Stipulation (filed July 24, 1975); id. (filed September 8, 1975).
Finally, Judge Wilkey concludes that under our reading of Briggs “all dealings by prosecutors with particular cases are shielded by absolute immunity.” Dissent at 59 of 207 U.S.App.D.C., at 809 of 643 F.2d. We do not accept this characterization. Of course, as Briggs states, the prosecutor’s conduct must also be related to the “initiation and conduct” of a particular case. See 186 U.S.App.D.C. at 189, 569 F.2d at 20.


. Our holding regarding the requisite maturity of the prosecuting official’s investigation is in accord with other recent decisions. For example, a city attorney who allegedly gave false testimony in order to obtain an arrest warrant was held to be performing “conduct within the prosecutorial function of his office.” Front Runner Messenger Service, Inc. v. Ghini, 468 F.Supp. 305, 309 (N.D.Ill.1979). Also, officials in a state insurance department, who were authorized to represent the department in litigation, have been held entitled to absolute immunity for their activity during pre-trial discovery procedures. Safeguard Mut. Ins. Co. v. Miller, 456 F.Supp. 682, 692 (E.D.Pa.1978). In Daniels v. Kieser, 586 F.2d 64 (7th Cir. 1978), cert. denied, 441 U.S. 931, 99 S.Ct. 2050, 60 L.Ed.2d 659 (1979), the Seventh Circuit granted absolute immunity to a prosecutor who allegedly gave false testimony to obtain an arrest warrant against the plaintiff. In all of these cases, the officials had focused upon specific defendants and specific wrongs.


. This Court makes no ruling regarding the precise scope of the Committee’s jurisdiction. We expressly decline to determine whether practitioners such as the Simonses commit any violation of the local rules or whether, if such a violation occurred, the local rules transgress the Supremacy Clause of the Constitution, art. VI, cl. 2, U.S.Const.